Citation Nr: 0111064	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-02 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals, fracture of 
the left patella and femur with arthritis, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  The veteran, who had active service from March 1944 
to June 1945, appealed that decision to the Board.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of this appeal.

2.  The veteran's residuals, fracture of the left patella and 
femur with arthritis, is currently productive of subjective 
complaints of chronic knee pain, loss of strength, occasional 
swelling, instability, and popping noises; as well as 
objective findings including flexion limited to 60 degrees, 
extension limited to 10 degrees, and x-ray findings of marked 
arthritic changes.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for residuals, fracture of the left patella and femur 
with arthritis, have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, including 
§ 4.71a, Diagnostic Code 5257 (2000).

2.  The schedular criteria for a separate 10 percent rating 
for a residuals, fracture of the left patella and femur with 
arthritis, based on degenerative changes and painful, limited 
motion, have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. Part 4, including § 4.71a, 
Diagnostic Codes 5003, 5260, and 5261 (2000); VAOPGCPREC 23-
97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
residuals, fracture of the left patella and femur with 
arthritis, presently rated at 30 percent disabling, has 
worsened.  The RO denied this claim in a November 1999 rating 
decision and the veteran, through his designated 
representative, disagreed, contending that a separate rating 
for arthritis is warranted.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  Further, the veteran has 
been provided with several VA examinations, most recently in 
October 1999. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7.  Additionally, after careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  See 38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making a disability 
evaluation.  See 38 C.F.R. § 4.1.  However, the current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

When evaluating disabilities of the musculoskeletal system, 
as in the present case, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; and Deluca v. 
Brown,  8 Vet. App. 202, 206-7 (1995).

A review of the history of this appeal begins with a June 
1945 rating decision in which the veteran was awarded service 
connection for a compound, comminuted, complete fracture of 
the left patella (analogous to traumatic arthritis) and 
assigned a 20 percent rating.  That decision was based on an 
in-service incident in which the veteran was wounded in 
action by enemy machine gun fire.  According to a February 
1945 service medical record, the veteran sustained a 
penetrating wound, left knee, moderately severe, with a 
fracture, compound, comminuted, complete, to the left 
patella.  The 20 percent rating was increased to 30 percent 
in an April 1949 rating decision.  As noted above, in 
September 1999 the veteran submitted a claim to increase this 
rating based on his disability having worsened.  The RO 
denied this claim and the veteran appealed.  

A review of the medical evidence of record shows that the 
veteran was provided a VA examination in October 1999.  The 
report of that examination relates a history of chronic knee 
pain, circulatory problems, and peripheral vascular disease.  
It also shows that activities such as weightbearing, walking, 
cold temperatures, stair climbing, and squatting exacerbate 
the veteran's left knee condition. 

In addition, the VA examination report reveals that the 
veteran had difficulty rising from a sitting position and 
getting on the exam table.  The examiner further noted that 
although the veteran did not use a cane the day of the VA 
examination, he reported that he used a cane at home.  The 
examiner indicated that he observed a bony deformity in the 
left knee and tenderness over the bullet entry wound in the 
lateral aspect, as well as on the medial aspect.  No effusion 
was observed.  Edema was noted in the left lower leg.  The 
veteran's gait was positive for limp.  Range of motion was 10 
degrees extension and 60 degrees flexion; motion was limited 
by discomfort as well as complaints of being unable to bend 
further.  The examiner stated that there was no lateral or 
medial instability.  The impression of a contemporaneous left 
knee x-ray was marked arthritic changes demonstrated at the 
knee.

In his formal appeal, the veteran related that the left knee 
condition caused him considerable problems on a daily basis.  
This included limitation of motion, pain, loss of strength, 
occasional swelling, instability when walking or turning, and 
making popping sounds.  The veteran related that the pain is 
constant with little relief from medication. 

Presently, the veteran is assigned a 30 percent rating for 
his service connected left knee disability pursuant to 
38 C.F.R.§ 4.71a, Diagnostic Code (DC) 5257, which details 
the criteria used to evaluate knee impairment, manifested by 
recurrent subluxation and lateral instability.  Therein, a 30 
percent rating-the highest possible rating under DC 5257-is 
assigned for severe knee impairment.  

Since the veteran has been assigned the highest possible 
rating under DC 5257, the Board has considered whether the 
veteran's disability fits within the parameters of any other 
related diagnostic code.  The Board finds that, other than as 
discussed below, no other diagnostic code provision offers a 
higher rating.  In that regard, the record is devoid of any 
evidence of ankylosis (DC 5256); dislocated or removed 
semilunar cartilage (DC 5258 and 5259); or impairment of the 
tibia and fibula (DC 5262).  The Board has also considered 
the veteran's complaints of pain and weakness, but finds that 
these complaints are contemplated in the currently assigned 
30 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; and 
Deluca,8 Vet. App. at 206-7.

As noted earlier, the veteran and his representative, 
maintain that the veteran's arthritis of the left knee merits 
assigning a separate rating.  According to 38 C.F.R. § 4.71a, 
DC 5003, arthritis, degenerative, established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable, a rating 
of 10 percent is applicable to each such major joint or group 
of minor joints affected by the limited motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Limitation of motion in the knee is rated under 38 C.F.R. 
§ 4.71a, DCs 5260 and 5261.  DC 5260 prescribes a zero 
percent rating for flexion limited to 60 degrees.  DC 5261 
assigns a 10 percent rating for extension limited to 10 
degrees.  

The VA Office of General Counsel has held that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on x-ray findings and limitation of 
motion, there must be limited motion that at least meets the 
criteria for a zero percent rating under DC 5260 or DC 5261.  
VAOPGCPREC 9-98; VAOPGCPREC 23-97; see also 38 C.F.R. § 4.59; 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In 
other words, in addition to evidence of arthritis, there must 
be flexion limited to 60 degrees (DC 5260) or extension 
limited to 5 degrees (DC 5261) in order to constitute an 
additional disability for which a rating may be assigned.  In 
the present case, the veteran's left knee shows a flexion 
limited to 60 degrees and an extension limited to 10 degrees.  
Additionally, the x-ray evidence reveals marked arthritic 
changes.  This combined with the evidence showing that the 
veteran had a limp, difficulty with activities such as 
weightbearing, squatting, standing, and stair climbing, 
convince the Board that the veteran is entitled to a separate 
10 percent rating for arthritis, as contemplated in 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  See 38 C.F.R. § 4.71a, 
DC 5003.  The Board finds that this additional separate 
rating contemplates the veteran's complaints of functional 
pain, and the x-ray evidence of arthritic changes.  The Board 
does not find that a rating in excess of 10 percent is 
warranted, because for the most part, the symptoms 
attributable to the veteran's left knee disability are 
contemplated in the currently assigned 30 percent rating, as 
discussed above.  See 38 C.F.R. § 4.71a, DC 5257.  

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
residuals, fracture of the left patella and femur with 
arthritis, and its effects on the veteran's earning capacity 
and his ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  In conclusion, the current medical evidence, as 
previously discussed, is consistent with no more than the 
current 30 percent rating for residuals, fracture of the left 
patella and femur with arthritis, as well as a separate 10 
percent evaluation for arthritis in the left knee.  Should 
the veteran's disability picture change in the future, he may 
be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, the Board finds no basis for assigning a 
higher evaluation. 

The Board acknowledges the veteran's statements during the VA 
examination that he retired from his work as a painter and 
carpenter because he was no longer able to "keep up 
secondary to his knee pain and decreased rang of motion."  
The Board finds that, in as much as, the VA Schedule for 
Rating Disabilities is premised on the average impairment in 
earning capacity, the impact of his disability on his 
employability is contemplated in his 30 percent rating for 
residuals, fracture of the left patella and femur with 
arthritis, as well as a separate 10 percent rating for 
arthritis.  There is no evidence in the record that the 
schedular criteria are inadequate to evaluate the veteran's 
left knee disability.  Moreover, the Board is of the view 
that the evidence does not show that his disability caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), necessitated 
frequent periods of hospitalization, or otherwise have 
rendered impracticable the application of the regular 
schedular standards so as to warrant consideration of an 
extra-schedular rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The schedular criteria for a rating in excess of 30 percent 
for a residuals, fracture of the left patella and femur with 
arthritis, have not been met, and to this extent, the appeal 
is denied.

Subject to the rules and regulations governing awards of 
monetary benefits, the criteria for a separate (additional) 
10 percent rating for residuals, fracture of the left patella 
and femur with arthritis, manifested by degenerative 
arthritis and functional pain, have been met, and to this 
extent the appeal is awarded.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

